Exhibit 10.54

AMENDMENT TO
EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT is made effective as of the 23rd day of
September 2010, by and between CENTRA BANK, INC., a West Virginia corporation
(“Employer”), and DOUGLAS J. LEECH, JR. (“Employee”), joined in by CENTRA
FINANCIAL HOLDINGS, INC., a West Virginia corporation (“Centra Financial”).

RECITALS

A. The parties wish to amend the Employment Agreement among Employee, Employer
and Centra Financial dated as of January 17, 2008, as amended on March 17, 2008
and January 12, 2009 (“Employment Agreement”), to provide for a declining
multiplier in the event of termination following a change of control, and
providing for recovery of certain funds as an offset to payments hereunder.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Paragraph 4(d) of the Employment Agreement shall be amended to read, in its
entirety, as follows:

d. Change of Control. In the event of a Change of Control (as defined below) of
Employer at any time after the date hereof, Employee may voluntarily terminate
employment with Employer up until 24 months after the Change of Control and be
entitled to receive any compensation due but not yet paid through the date of
termination and in addition, all compensation and benefits and other transfers,
including but not limited to the automobile, including gross-up for taxes, as
set forth in Section 4(a) of this Agreement for a period of five years following
such voluntary termination. In the event of a Change of Control during the
initial five-year term of this Agreement, Employee’s annual compensation shall
be 1.5 times all compensation, including the then-minimum base salary and
incentive compensation and discretionary bonus, based on the average for the
three years prior to termination for the remaining term of this Agreement. In
the event of a Change of Control for the five years succeeding the initial
five-year term of this Agreement, Employee’s annual compensation shall be
calculated as follows:

 

1



--------------------------------------------------------------------------------



 



     
January 18, 2013–January 17, 2014
  1.4 times all compensation, as set forth above.
January 18, 2014–January 17, 2015
  1.3 times all compensation, as set forth above.
January 18, 2015–January 17, 2016
  1.2 times all compensation, as set forth above.
January 18, 2016–January 17, 2017
  1.1 times all compensation, as set forth above.
January 18, 2018 and Thereafter
  1.0 times all compensation, as set forth above.

A “Change of Control” shall be deemed to have occurred if (i) any person or
group of persons (as defined in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934) together with its affiliates, excluding employee benefit
plans of Employer, is or becomes, directly or indirectly, the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Securities Exchange Act of 1934)
of securities of Employer or Centra Financial representing 30% or more of the
combined voting power of Employer’s then outstanding securities; provided,
however, that any public or private stock issuance by Employer shall not
constitute a change of control for purposes hereunder; or (ii) during the term
of this Agreement as a result of a tender offer or exchange offer for the
purchase of securities of Employer (other than such an offer by Employer for its
own securities), or as a result of a public or private stock issuance by
Employer, a proxy contest, merger, consolidation or sale of assets, or as a
result of any combination of the foregoing, there is a change in the composition
of at least one-third of the members of Employer’s Board of Directors, except
new directors whose election or nomination for election by Employer’s
shareholders is approved by a vote of at least two-thirds of the directors still
in office who were directors at the beginning of such two-year period; or
(iii) the shareholders of Employer approve a merger or consolidation of Employer
with any other corporation or entity regardless of which entity is the survivor,
other than a merger or consolidation which would result in the voting securities
of Employer outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or being converted into voting securities of
the surviving entity) at least 80% of the combined voting power of the voting
securities of Employer or such surviving entity outstanding immediately after
such merger or consolidation.

2

2



--------------------------------------------------------------------------------



 



2. The Employment Agreement shall be amended by adding a Section 10, to read, in
its entirety, as follows:

10. Setoff. Any payments due to Employee by Employer hereunder shall be subject
to setoff against any material amounts for which Employer establishes that
Employee willfully and wrongfully received from Employer any time during the
five-year period prior to termination hereunder but no more than the amounts
wrongfully received. There are to be no imputed or punitive damages assessed or
added beyond the amounts wrongfully received. For purposes of this Agreement, no
payment, transfer or other benefit made to, or received by Employee, including
but not limited to any payment of salary, bonus, perquisites, employee benefits,
expense reimbursement or payment any other matter which was expressly authorized
by the Board of Directors or Compensation Committee or either Employer or Centra
Financial shall be considered to be wrongfully paid or wrongfully received;
provided, however, that nothing in this Agreement shall be construed as
requiring approval of any expense reimbursement or payment by the Board of
Directors or Compensation Committee of Employer or Centra Financial. For
purposes of this Section “material” shall mean material to the consolidated,
overall financial position and results of operations of Centra Financial.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

            Centra Bank, Inc.     By                Its             Compensation
Committee Members of
Centra Financial Holdings, Inc. and
Centra Bank, Inc.     By   /s/ Mark R. Nesselroad           Mark R. Nesselroad  
  By   /s/ Bernard G. Westfall           Bernard G. Westfall

3

3



--------------------------------------------------------------------------------



 



            By   /s/ James W. Dailey, II           James W. Dailey, II     By  
/s/ C. Christopher Cluss           C. Christopher Cluss     Centra Financial
Holdings, Inc.     By                Its             Employee:     By   /s/
Douglas J. Leech, Jr.           Douglas J. Leech, Jr.

4

4